Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1(in part), 3, drawn to population of capture probes for isolating a target nucleic acid from a sample wherein the first region comprises at least about 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or 30 nucleotides of randomized poly-(r) sequence and wherein the poly-(r) sequence comprises the randomized sequence comprising G and A nucleotides.
Group 2, claim(s) 1(in part), 6, drawn to population of capture probes for isolating a target nucleic acid from a sample wherein the first region consists of the randomized G .
Group 3, claim(s) 1(in part), 9-10, drawn to population of capture probes for isolating a target nucleic acid from a sample wherein the first region comprises 2'-O-methyl modified RNA residues.
Group 4, claim(s) 1 (n part), 11, drawn to population of capture probes for isolating a target nucleic acid from a sample wherein the SBP is a non-nucleic acid moiety.
Group 5, claim(s) 1 (in part), 12-13, drawn to population of capture probes for isolating a target nucleic acid from a sample wherein the SBP comprises a homopolymeric nucleic acid sequence.
Group 6, claim(s) 1 (in part), 14, drawn to population of capture probes for isolating a target nucleic acid from a sample wherein the SBP cis situated 3’ the first region.
Group 7, claim(s) 15 (in part), 17, drawn to combination comprising the population of capture probes of claim 1  and a second population of capture probes wherein the SBP and the SBP3 are identical to each other.
Group 8, claim(s) 15 (in part), 19, drawn to combination comprising the population of capture probes of claim 1  and a second population of capture probes wherein the first region of the second population comprises a poly-(k)is, poly-(k)24, or poly- (k)25 sequence.
Group 9, claim(s) 21 (in part), 24 drawn to kit or reaction mixture for isolating a target nucleic acid from a sample further comprising a detergent.
10, claim(s) 21 (in part), 25 , drawn to kit or reaction mixture for isolating a target nucleic acid from a sample further comprising lithium or sodium lauryl sulfate and/or lithium hydroxide.
Group 11, claim(s) 21 (in part), 26, 28 , drawn to kit or reaction mixture for isolating a target nucleic acid from a sample wherein the population  of capture probes is in a combination of capture probes further comprising a second population of capture probes comprising a first region that is at least about 12 residues in length and comprises a poly-(k) sequence comprising (i) a randomized sequence comprising C and U /T nucleotides, or (ii) a non-randomized repeating (G and U /' sequence; and a second region comprising a third specific binding partner (SBP3), wherein the SBP3 is capable of specifically binding a fourth specific binding partner (SBP4).
Group 12, claim(s) 34 (in part), 36 drawn to method for isolating a target nucleic acid from a sample, wherein the sample contains cells and is treated before the contacting step to release intracellular components into the solution.
Group 13, claim(s) 34 (in part), 39, drawn to method for isolating a target nucleic acid from a sample, herein the sample comprises peripheral blood, serum, plasma, cerebrospinal fluid, sputum, or a swab specimen.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicant elects group 1, applicant must elect randomized G and A or non-randomized G and A.  Applicant must further elect the size of the first region.

If applicant elects group 3, applicant must elect randomized G and A or non-randomized G and A.  Applicant must further elect the size of the first region.
If applicant elects group 4,  applicant must elect randomized G and A or non-randomized G and A.  Applicant must further elect the size of the first region.  Applicant must elect SBP a non-nucleic acid moiety.
If applicant elects group 5,  applicant must elect randomized G and A or non-randomized G and A.  Applicant must further elect the size of the first region.  Applicant must elect specific SEQ ID NO from claim 13.
If applicant elects group 6,  applicant must elect randomized G and A or non-randomized G and A.  Applicant must further elect the size of the first region.  
If applicant elects group 7,  applicant must elect randomized G and A or non-randomized G and A.  Applicant must further elect the size of the first region.  
If applicant elects group 8,  applicant must elect randomized G and A or non-randomized G and A.  Applicant must further elect the size of the first region.  Applicant must further elect a species from claim 19.
If applicant elects group 9,  applicant must elect randomized G and A or non-randomized G and A.  Applicant must further elect the size of the first region.  
If applicant elects group 10,  applicant must elect randomized G and A or non-randomized G and A.  Applicant must further elect the size of the first region. Applicant must further elect a species from claim 25.

If applicant elects group 12,  applicant must elect randomized G and A or non-randomized G and A.  Applicant must further elect the size of the first region.  
If applicant elects group 13,  applicant must elect randomized G and A or non-randomized G and A.  Applicant must further elect the size of the first region.  Applicant must further elect a species from claim 39.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-13lack unity of invention because even though the inventions of these groups require the technical feature of capture probes contain G and A regions, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of ROCHE DIAGNOSTICS GMBH [DE EP 2 053 132 A1 (ROCHE DIAGNOSTICS GMBH [DE]; HOFFMANN LA ROCHE [CH]) 29 April 2009 (2009-04-29)  and AGILENT TECHNOLOGIES INC [US]  EP 2 599 879 A1 () 5 June 2013 (2013-06-05)
 In view of such a wording any probe comprising repeating G 
AGILENT TECHNOLOGIES discloses methods to monitor enrichment processes (for enriching nucleic acid libraries for the sequences of interest prior to analysis or sequencing). After enrichment, the subset of sequences of interest can be more efficiently sequenced. The enrichment systems typically use oligonucleotide probes containing sequences surrounding the regions of interests as baits to fish by hybridization DNA fragments of interest from DNA libraries. This is being achieved by using the steps of: adding a negative control sequence and/or a positive control sequence to the DNA library, or picking a negative control sequence and/or a positive control sequence from the DNA library; determining a pre-capture amount of the negative control sequence and a pre- capture amount of the positive control sequence in the DNA library; performing enrichment of a target sequence from the DNA library using at least one bait sequence to produce a post-capture library; determining a post-capture amount of the negative control sequence and a post-capture amount of the positive control sequence in the post-capture library; and determining the efficiency of the target enrichment, based on a ratio of the post-capture amount of the positive control sequence over the post-capture amount of the negative control sequence. In AGILENT TECHNOLOGIES the negative repeat sequences used comprise 
Therefore it would have been pima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims in view of the broad wording used (no limitation to SBP or SBP2, and only presence of repeating G, A nucleotides), claims 1-8 are considered to be obvious over ROCHE DIAGNOSTICS and Agilent technologies or any prior art using probes comprising poly G, A sequences coupled to a binding partner for isolation of nucleic acids.  The artisan would be motivated as the art provides numerous examples in which GA is coupled to a probe.  The artisan would have a reasonable expectation of success as the artisan is merely using art accepted probes. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634